            Case 1:20-cv-02116-LGS Document 1 Filed 03/10/20 Page 1 of 9




 R. Terry Parker, Esquire
 RATH, YOUNG and PIGNATELLI, P.C.
 120 Water Street, Second Floor
 Boston, MA 02109
 Telephone: (603) 226-2600
 Email: rtp@rathlaw.com

 Attorneys for Plaintiff
 Minden Pictures, Inc.

                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK



  MINDEN PICTURES INC.,

                           Plaintiff,                       Case No.:

                 V.

  GIZMODO MEDIA GROUP LLC.,

                           Defendant.




                                 COMPLAINT AND .JURY DEMAND

       The plaintiff Minden Pictures Inc. ("Plaintiff'), by its undersigned attorneys, Rath, Young

and Pignatelli, PC, for its complaint against the defendant Gizmodo Media Group, LLC.,

("Defendant"), alleges as follows:

                                    SUBSTANCE OF THE ACTION

       1.      This is a case of willful copyright infringement in violation of 17 U.S.C.

  §§ 106(1), 501 and a violation of§ 1202 of the Digital Millennium Copyright Act. Plaintiff

  seeks compensatory and statutory damages in an amount to be established at trial.
                Case 1:20-cv-02116-LGS Document 1 Filed 03/10/20 Page 2 of 9




                                                 PARTIES

         2.       Plaintiff is a California Corporation with a principal place of business at 9565

Soquel Drive, Suite 202, Aptos, California, 95003.

         3.       Upon information and belief, Defendant is a foreign limited liability company

duly organized and existing under the laws of Delaware and registered with the State of New

York, having a principal place of business at 111 Eighth Avenue, New York, New York

10011.

                                     JURISDICTION AND VENUE

         4.       This is a civil action seeking damages and injunctive relief for copyright infringement

under the copyright laws of the United States, and therefore this Court has jurisdiction under 17

U.S.C. § 101 et seq.; 28 U.S.C. § 1331 (federal question jurisdiction), and 28 U.S.C. § 1338(a)

(jurisdiction over copyright actions).

         5.       Personal jurisdiction over Defendant is proper. Defendant is conducting business in

this judicial district and committing torts in this state, including without limitation Defendant's

copyright infringement, which causes harm in this state and judicial district.

         6.       Pursuant to 28 U.S.C. § 1391, venue properly lies in this Comt because a substantial

part of the events giving rise to the claims herein occurred in this judicial district.

                          FACTS COMMON TO ALL CLAIMS FOR RELIEF

  A.          Plaintiff's Business

         7.       Plaintiff is recognized as the premier provider of rights managed wildlife and nature

stock photos and feature stories, with a collection that covers key aspects of natural history, ecology,

biodiversity and endangered species from all continents including many remote and isolated regions.

Its photographic works represent the finest images by an award-winning group of natural history

photographers including many regular contributors to National Geographic and are represented in
                                                      2
                Case 1:20-cv-02116-LGS Document 1 Filed 03/10/20 Page 3 of 9




collections by Nature Picture Library, National Geographic, Frank Lane Picture Agency, Nature in

Stock, Buiten-beeld, Biosphoto, Birdimagency, Auscape, Hedgehog House, San Diego Zoo and

Amana.

         8.       Plaintiff licenses its works for professional applications including editorial,

advertising, corporate and non-profit use.

         9.       Plaintiff is the exclusive licensee of two photographic images by Mark Moffett and

Mitsuhiko Imamori attached hereto as Exhibit A (the "Copyrighted Works").

         10.      Plaintiff displayed the Copyrighted Works with watermarks and metadata containing

copyright management information, making it obvious that Plaintiffs authorization was needed for

use of the Copyrighted Works.

         11.      The Copyrighted Works are original works of authorship created by Mark W. Moffett

and Mitsuhiko Imamori.

         12.      On behalf of Mr. Moffett and Mr. Jmamori, Plaintiff obtained registration with the

United States Copyrighted Office for the Copyright Works, copies of which are attached hereto as

Exhibit B.

  B.          Defendant's Unlawful Activities

         13.      Plaintiff has discovered Defendant infringing Plaintiff's exclusive copyrights in the

Copyrighted Works.

         14.      Specifically, Plaintiff discovered the Copyrighted Works being reproduced, distributed

and publicly displayed, without Plaintiff's authorization, at the website http ://dead pin.corn,

screenshots of which are attached hereto as Exhibit C.

         15.      Upon information and belief, Defendant knowingly removed Plaintiffs watermark and

copyright management information to conceal Defendant's infringement of Plaintiff's Copyright

Works.
                                                       3
              Case 1:20-cv-02116-LGS Document 1 Filed 03/10/20 Page 4 of 9




        16.         Upon information and belief: Defendant located the Copyrighted Works on the

internet and, without authorization from Plaintiff, downloaded the Copyrighted Works to

Defendant's computer system and then uploaded the Copyrighted Works to Defendant's

infringing website, thus unlawfully reproducing, creating derivative works and distributing the

Copyrighted Works, where the Copyrighted Works were then publicly displayed without

Plaintiff's permission.

        17.         Upon information and belief~ Defendant is responsible for the unlawful

reproduction, distribution, derivation and public display of the Copyrighted Works.

        18.         The reproduction, distribution, derivation and public display by Defendant of

Plaintiff's Copyrighted Works is without Plaintiff's authorization.

        19.      Defendant's unauthorized reproduction, distribution, derivation and public

display of Plaintiff's Copyrighted Works is knowing and willful and in reckless disregard of

Plaintiff's rights.

                                     FIRST CLAIM FOR RELIEF
                                 DIRECT COPYRJGHT lNFRINGEMENT
                                       07 U.S.C. § 101 et seq.)
        20.      Plaintiff realleges the above paragraphs and incorporates them by reference as if fully

set forth herein.

        21.      The Copyrighted Works are original works of authorship, embodying copyrightable

subject matter, subject to the full protection of the United States copyright laws.

        22.      As exclusive licensee, Plaintiff has sufficient rights, title and interest in and to the

copyrights in the Copyrighted Works to bring suit.

        23.      Upon information and belief, as a result of Plaintiff's reproduction, distribution and

public display of the Copyrighted Works, Defendant had access to the Copyrighted Work prior to the

creation of Defendant's infringing website.
                                                      4
              Case 1:20-cv-02116-LGS Document 1 Filed 03/10/20 Page 5 of 9



        24.     By its actions, as alleged above, Defendant has infringed and violated Plaintiffs

exclusive rights in violation of the Copyright Act, 17 U.S.C. §501, by reproducing, distributing and

publicly displaying the infringing website.

        25.       pon informal.ion and belief Defendant -s infringement of-Plaintiff' copyrrght

willful and deliberate and Defendant has profited at the expense of Plaintiff.

        26.     As a direct and proximate result of Defendant's infringement of Plaintiff's copyrights

and exclusive rights in the Copyrighted Work, Plaintiff is entitled to recover its actual damages

resulting from Defendant's uses of the Copyrighted Works without paying license fees, in an amount

to be proven at trial.

        27.     In addition, at Plaintiff's election, pursuant to 17 U.S.C. § 504(b), Plaintiff shall be

entitled to recover damages based on a disgorgement of Defendant's profits from infringement of the

Copyrighted Works, which amounts will be proven at trial.

        28.     In the alternative, and at Plaintiff's election, Plaintiff shall be entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of$150,000 with respect to the

infringing reproduction, distribution, and public display of the Copyrighted Works, or such other

amounts as may be proper under 17 U.S.C. § 504(c).

        29.     Plaintiff is entitled to its costs, including reasonable attorneys' fees, pursuant to 17

u.s.c. § 505.
        30.     Defendant's conduct has caused and any continued infringing conduct will continue to

cause ineparable injury to Plaintiff unless enjoined by this Court. Plaintiff has no adequate remedy at

law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent injunction prohibiting

infringement of Plaintiff's exclusive rights under copyright law.




                                                     5
               Case 1:20-cv-02116-LGS Document 1 Filed 03/10/20 Page 6 of 9




                            SECOND CLAIM FOR RELIEF
               VIOLATION OF THE DIGITAL MILLENNIUM COPYRIGHT ACT
                                           (17   u,s,c, § 1202)
        3 I.      Plaintiff realleges the above paragraphs and incorporates them by reference as if

fully set forth herein.

        32.       The Copyrighted Works contained copyright management information.

        33.       Upon information and belief, Defendant intentionally removed copyright

management information from the Copyrighted Works.

        34.       Upon information and belief, Defendant removed and/or altered copyright

management information knowing or having reasonable grounds to know that such actions would

conceal its infringement of Plaintiffs copyright.

        35.       Upon information and belief, Defendant reproduced, distributed and publicly

displayed the Copyrighted Works without copyright management information in order to facilitate

or conceal the infringement of Plaintiffs copyrights.

        36.       Upon information and belief, Defendant's acts in violation of the Digital

Millennium Copyright Act were and are willful.

        37.       By reason of Defendant's violations of the Digital Millennium Copyright Act,

Plaintiff has sustained and will continue to sustain substantial injuries.

        38.       Fmiher irreparable harm is imminent as a result of Defendant's conduct, and

Plaintiff is without an adequate remedy at law. Plaintiff is therefore entitled to an injunction, in

accordance with 17 U.S.C. § 1203(6), restraining Defendant, its officers, directors, agents,

employees, representatives, assigns, and all persons acting in concert with Defendant from

engaging in further violations of the Digital Millennium Copyright Act.

        39.       At his election, and in lieu of Defendant's profits derived from its violations of the

                                                     6
             Case 1:20-cv-02116-LGS Document 1 Filed 03/10/20 Page 7 of 9




Digital Millennium Copyright Act and Plaintiffs actual damages, Plaintiff is entitled to recover

statutory damages in accordance with 17 U.S.C. § 1203(c)(3)(B), including damages up to $25,000

for each violation of the Digital Millennium Copyright Act.

       40.       Plaintiff is entitled to recover costs and attorneys' fees in accordance with 17

U.S.C. § 1203(b)(4) and (5).

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment as follows:

        1.      A declaration that Defendant has infringed Plaintiffs copyrights in the

Copyrighted Works under the Copyright Act;

        2.      A declaration that such infringement is willful;

        3.      An accounting of all revenue earned by Defendant during the period in which it

reproduced, distributed or displayed the Copyrighted Works, or any portion or derivation of the

Copyrighted Works;

        4.      Awarding Plaintiff all gains, profits, property and advantages obtained or derived by

Defendant from their acts of copyright infringement or, in lieu thereof, should Plaintiff so elect,

such statutory damages as the Court shall deem proper, as provided in 17 U.S.C. §§ 504(c),

including damages for willful infringement ofup to $150,000 for each instance of copyright

infringement;

        5.      Awarding Plaintiff such exemplary and punitive damages as the Court finds

appropriate to deter any future infringement;

        6.      Awarding Plaintiff his costs and disbursements incurred in this action, including

his reasonable attorneys' fees, as provided in 17 U'.S.C. § 505;

        7.      A declaration that Defendant has violated the Digital Millennium Copyright Act by

intentionally removing copyright management information and intentionally providing and
                                                   7
              Case 1:20-cv-02116-LGS Document 1 Filed 03/10/20 Page 8 of 9




distributing false copyright management information to conceal infringement;

        8.       Awarding Plaintiff all gains, profits, property and advantages obtained or derived by

Defendant from its violations of the Digital Millennium Copyright Act or, in lieu thereof, should

Plaintiff so elect, such statutory damages as the Court shall deem proper, as provided in

1203(c)(3)(B), including damages up to $25,000 for each violation of the Digital Millennium

Copyright Act;

        9.       Awarding Plaintiff such exemplary and punitive damages as the Court finds

appropriate to deter any future willful violation of the Digital Millennium Copyright Act;

        10.      Awarding Plaintiff his costs and disbursements incurred in this action, including

his reasonable attorneys' fees, as provided in 17 U.S.C. § 1203(b)(5);

        11.      Awarding Plaintiff interest, including pre-judgment interest, on the foregoing sums;

        12.      Permanently enjoining Defendant, his employees, agents, officers, directors,

attorneys, successors, affiliates, subsidiaries and assigns, and all those in active concert and

participation with Defendant, from directly or indirectly infringing Plaintiffs copyrights or

continuing to market, offer, sell, dispose of, license, lease, transfer, public display, advertise,

reproduce, develop or manufacture any works derived or copied from the Plaintiffs Copyrighted

Works or to participate or assist in any such activity; and

        13.      For such other and further relief as the Court may deem just and proper.



                                           .JURY DEMAND

       Plaintiff hereby demands a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure.




                                                    8
          Case 1:20-cv-02116-LGS Document 1 Filed 03/10/20 Page 9 of 9




Dated: March 10, 2020
                                    Respectfully submitted,


                                    RATH, YOUNG & PIGNATELLI, P.C.

                                    Isl R. Terrv Parker
                                    R. Terry Parker, Esquire
                                    RATH, YOUNG and PIGNATELLI, P.C.
                                    120 Water Street, Second Floor
                                    Boston, MA 02109
                                    Telephone: (603) 226-2600
                                    Email: rtp@rathlaw.com

                                    Attorneysjor Plaintiff
                                    Minden Pictures, Inc.




                                        9
